DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1-5 are pending in the application. 
The amendment to claim 1, filed on 1/5/2021, has been entered in the above-identified application. 

		
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP2543548 B2) in view of Chin et al. (US 2007/0235903 A1).

Regarding claims 1-2 and 4, Ikeda teaches a polypropylene ultrafine fiber nonwoven fabric comprising polypropylene ultrafine fibers having an average fiber diameter of 0.1 to 5.0 μm (Abstract).  Ikeda teaches that most preferably the objective nonwoven fabric has 10-300 g/cm2 weight and 0.08-0.30 g/cm3 bulk density (Abstract).  Ikeda teaches that it is also possible to increase the filter performance by making it electret by a corona discharge method or the like (top of page 8).  Ikeda teaches that the polypropylene resin having a crystallization initiation temperature of 120 °C. or higher has inorganic and organic compounds called so-called crystal nucleating agent of 0.05 by weight to about 0.5% by weight (see bottom half of page 7).  Ikeda 

Ikeda does not explicitly disclose wherein the crystal nucleating agent is a triaminobenzene derivative nucleating agent.

However, Chin et al. (“Chin”) teaches electret materials comprising one or more hindered hydroxylamine ester compounds and an additive selected from the group consisting of hindered amine light stabilizers, hydroxyphenylalkylphosphonic esters or monoesters and aromatic trisamide nucleating agents (Abstract).  Chin teaches that the aromatic trisamides (TA) are for example of the formulae shown in [0177] and Examples 2 and 3 (triaminobenzene derivatives as claimed) (see also [0172]-[0183] and [0109]).  Chin teaches an example of 0.05% by weight of the aromatic trisamide (Example 3).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the nucleating agents of Ikeda with aromatic trisamide nucleating agents of the formulae disclosed in paragraphs [0177]-[0181] and Examples 2 and 3 of Chin (triaminobenzene derivatives as claimed), in amounts such as 0.05% by weight, in order to obtain electret materials with outstanding thermal and charge stability (e.g. in combination with a hindered hydroxylamine ester compound), as measured by filtration efficiency and filtration efficiency loss, as taught by Chin (see especially Abstract and [0194]-[0195]; broadly [0172]-[0183], [0109] and Examples 2 and 3).

Regarding claims 3 and 5, with respect to the claimed airflow volume properties, the examiner notes that applicant has provided at the Abstract and paragraphs [0022], [0034]-[0037], [0039]-[0042] of applicant’s published specification specific structural examples which provide the structure and properties claimed (see US 2020/0078717 A1).  The examiner notes that the structure of modified Ikeda discussed above (as applied to claims 1-2) is the same or substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of modified Ikeda would have the claimed properties as the same compound necessarily has the same properties. 

In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the nonwoven fabric taught by modified Ikeda to have the claimed properties.   



Response to Arguments

Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

	
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chin ‘269 (US 2008/0249269 A1) teaches electret materials that comprise a melt blend of a thermoplastic polymer and one or more compounds selected from the aromatic trisamides, wherein the aromatic trisamides are for example of a formula that meets the claimed limitation of a triaminobenzene derivative (see Abstract and the Examples).  
Schmidt et al. (US 2017/0260129 A1) teaches trisamide compounds that meet the claimed limitation of a triaminobenzene derivative (see Abstract, [0264] and the Examples).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789